DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 48-61 and 64-66 are pending in the instant application; claims 50-53, 55-61 and 64-66 withdrawn as being directed to a non-elected invention are now rejoined; claims 48-61 and 64-66 are the allowable subject matter of the Office Action below.

Rejoinder from Election/Restriction Requirement
Claims 48-54 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 55-61 and 64-66, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 15, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examination Considerations
Applicant's Reply, filed January 6, 2021 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.

Claim Objections - Withdrawn
Claims 1-46 objected to because of the informalities is withdrawn.
Applicant has made the appropriate correction with the claim status identifier.

Claim Rejections - 35 USC § 103 – Withdrawn
Claims 48 and 49 rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (European Journal of Pharmacology, 2000, 404, pp.95-102; cited in IDS) and Weinbroum et al. (Canadian Journal of Anaesthesia, 2000, 47:6, pp.585-596; previously cited) is withdrawn.

Claims 49 and 54 rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (European Journal of Pharmacology, 2000, 404, pp.95-102; cited in IDS) and Weinbroum et al. (Canadian Journal of Anaesthesia, 2000, 47:6, pp.585-596; et al. (Molecules, 2018, 23, 1719, pp.1-15; previously cited) is withdrawn.

Applicant has persuasively argued that the prior art that sarpogrelate is a limited antinociceptive agent, having a local antinociceptive activity and that further it is abolished by 5HT-agonism. Applicant further argues that dextromethorphan is a known NMDA receptor antagonists that elicits 5-HT2A receptor activation, which would counteract the activity of sarpogrelate according to the teaching of Obata, thus implicitly being a teaching away from the use of the claimed combination.   Furthermore, Applicant has argued the unexpected results of the composition of sarpogrelate and dextromethorphan providing treatment of neuropsychological and behavioral disorders such as BPSD, demonstrated through a rat animal model, where PCP-treated rats induce hyperactivity and the claimed combination reduced the hyperactivity and the drugs alone provided no effect (see specification, p.155-156, [00575]-[00578], Example 63). Applicant’s arguments are found persuasive and therefore the rejection is withdrawn.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed product of a composition comprising the combination of a therapeutically effective of at least one compound of Formula I and a therapeutically effective amount of a compound of Formula II and method for treating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 48-61 and 64-66 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629

/TORI STRONG/Examiner, Art Unit 1629